TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00261-CV


Charlene Arms and Ricky Fa Aggon Mafnas, Jr., Appellants

v.

Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
NO. 224,045-B, HONORABLE RICK MORRIS, JUDGE PRESIDING


O R D E R


		Appellant Charlene Arms has filed an unopposed motion to dismiss her appeal.  We
grant the motion and dismiss Arms's appeal.  See Tex. R. App. P. 42.1(a).

  
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Waldrop and Henson
Filed:   September 22, 2009